Citation Nr: 0725708	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1943 to June 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A motion to advance this case on the docket, due to the 
appellant's age was received by the Board in July 2007.  This 
motion was granted by the Board in August 2007.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

This appeal is REMANDED, in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In April 2004, the appellant filed claims for service 
connection for hearing loss, tinnitus, and residuals for cold 
injury of the feet.  The AOJ denied the appellant's service 
connection claims on the merits in a December 2004 rating 
decision.  Subsequently, the appellant filed a timely notice 
of disagreement and a statement of the case was issued to him 
in September 2005.  In a December 2005 VA Form 9, the 
appellant perfected his appeal and argued the merits of his 
service connection claims.  He contended that his disorders 
should be linked to military service.  

After the appellant's service connection claims were 
perfected, the AOJ considered the issue of whether the 
character of the appellant's discharge from military service 
constituted a bar to the payment of VA benefits.  In April 
2006, the AOJ issued an administrative decision finding that 
the appellant's discharge in June 1944 was under dishonorable 
conditions.  The appellant's service records indicated that 
he was found guilty of theft in time of war and was issued a 
bad conduct discharge.   As a result of the April 2006 
administrative decision, the AOJ then issued a supplemental 
statement of the case in March 2007 denying the appellant's 
service connection claims on the grounds of character of 
discharge, but failed to provide a separate statement of the 
case.  The appellant and his representative have not 
presented argument on the issue of his character of 
discharge, but continued to appeal the appellant's service 
connection claims on the merits.

Given the above, the Board observes that this appeal must be 
remanded for due process deficiencies.  First, it appears 
that the appellant was not afforded his appellate rights 
regarding the April 2006 decision.  Moreover, the AOJ failed 
to provide a separate statement of the case on the issue of 
whether the character of the appellant's discharge from 
military service constituted a bar to the payment of VA 
benefits.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. § 19.31 in January 2002 to provide that a 
supplemental statement of the case will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in a statement of the case).  

To ensure due process, the AOJ should notify the appellant of 
his appeals rights regarding the April 2006 rating decision 
pertaining to the issue of whether the character of his 
discharge from military service constituted a bar to the 
payment of VA benefits.  If a timely notice of disagreement 
is received, the AOJ should then issue a separate statement 
of the case that includes the laws and regulations pertaining 
to the said issue.  See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.29 (2006).

In reaching this determination, the Board finds the service 
connection claims on appeal to be inextricably intertwined 
with the issue of the appellant's character of discharge.  
Accordingly, the Board finds that the service connection 
claims must be remanded to the AOJ in accordance with the 
holding in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
The Court held in Harris that all issues "inextricably 
intertwined" with the issue(s) certified for appeal, are to 
be identified and developed before appellate review.  Id.  It 
would be premature and prejudicial for the Board to consider 
the appellant's service connection claims on the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the appellant and 
his representative with notice of 
appellate rights of the Administrative 
Decision in April 2006 regarding the 
issue of whether the character of the 
appellant's discharge from military 
service constituted a bar to the payment 
of VA benefits.  Specifically, the 
appellant should be notified of the right 
to file a notice of disagreement within 
one year of notice of the determination.  
If appellate review is initiated by the 
filing of a notice of disagreement, the 
AOJ should issue a statement of the case 
with the applicable law and regulations 
regarding the claim of character of 
discharge.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response.  If the appellant 
does complete a timely appeal regarding 
the character of discharge issue, the AOJ 
should return the case to the Board for 
further appellate consideration, if 
otherwise in order.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



